DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 03/16/2022.
	Claims 1-5, 7-8, 11-15, and 17-19 are currently pending and have been examined.
	Claims 6, 9-10, 16, and 20 have been cancelled.
	Claims 1 and 11 are currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 7, filed 03/03/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive and has been withdrawn. 
With respect to applicant’s argument on pages 7-8 of remarks filed 03/03/2022 that “none of the cited references give rise to the multi-faceted approach as claimed which utilizes intelligent shelves, sensors, and cameras with specific purpose,” Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to applicant’s argument on pages 7-8 of remarks filed 03/03/2022 that “no reference is made with respect to inventory supply logic and the storage of one or more thresholds,” Examiner respectfully disagrees.
In this case, McDonald teaches a predetermined inventory threshold and logic because this reference teaches that the inventory might indicate that there should be 10 units of a particular item with a restock threshold of 3 as well as logic executed by a computer (McDonald, [0091]; [0045]). McDonald does not specifically teach  store  and retrieve one or more predetermined inventory thresholds.  However, Nemati teaches that emptiness threshold can also be forecast based on historical rates of replenishment of the item and/or historical rates of the item being sold and the system can use patterns of information based on historical replenishment needs as stored in the decision support system. This information can be stored in a database and accessed in 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 11-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite “process the plurality of images captured by the inventory cameras using inventory logic; perform customer recognition techniques on at least one of the plurality of images using customer logic,” rendering said claims indefinite because it merely recites a use (e.g. using inventory logic or using customer logic) without any active, positive steps delimiting how this use is actually practiced. (See MPEP 2173.05(q)). What is inventory logic and customer logic? How is inventory logic used to process images captured by cameras? How is customer logic used to perform customer recognition techniques? What is the scope of using inventory logic and customer logic? Appropriate clarification or correction is required. 
Independent claims 1 and 11 recite “supplement the inventory logic with the customer logic to make a selection determination,” rendering said claims indefinite because it is unclear how to supplement inventory logic with customer logic. What is 
Independent claims 1 and 11 recite “utilize inventory supply logic to: store and retrieve one or more predetermined inventory thresholds to compare with the determined quantity level,” rendering said claims indefinite because it is unclear what is utilized to store and retrieve thresholds. What is inventory supply logic? How is inventory supply logic utilized to store and retrieve the threshold? What is the scope? Appropriate correction and clarification is required. 
Dependent claims 5 and 15 recite that “the logic further processes a payment by utilizing: customer account data; and inventory price data,” rendering said claims indefinite because it is unclear what logic is processing a payment. What is logic? How does the logic process payment? What is the scope? Appropriate correction or clarification is required.  
There is insufficient antecedent basis for this limitation in 
Claims 1 and 11 recite:
the location of a plurality of customers
the customer location determination
the location of a plurality of inventory products
the inventory location determination
the inventory products
Claims 2 and 12 recite
the removal of a plurality of inventory products

customer account data associated with the customer
Claim 5 and 15 recites
customer account data
Dependent claims inherit the same deficiencies as independent claims. 

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
logic” are:  
process the plurality of images captured by the inventory cameras using inventory logic; (claims 1 and 11)
perform customer recognition techniques on at least one of the plurality of images using customer logic; (claims 1 and 11)
utilize inventory supply logic to: store and retrieve one or more predetermined inventory thresholds; (claims 1 and 11)
supplement the inventory logic with the customer logic to make a selection determination; (claims 1 and 11)
the logic further processes a payment by utilizing: customer account data; and inventory price data. (claims 5 and 15)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
All dependent claims inherit the same deficiencies as independent claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-8, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US Pub. No. 20180165728 A1, hereinafter “McDonald”) in view of Nemati et al. (US Pub. No. 20180322448 A1, hereinafter “Nemati”).

Regarding claim 1 and 11
McDonald discloses a frictionless shopping system, comprising (McDonald, [0029]: system to remove friction in retail setting): 
a plurality of intelligent shelving units, the intelligent shelving units comprising: a plurality of inventory cameras; a plurality of customer recognition cameras; at least one shelf configured to hold inventory; a plurality of proximity 
a non-transitory computer-readable medium communicatively coupled to the one or more processors and having logic thereon, the logic, when executed by the one or more processors, being configured to: (McDonald, [0045]: non-transitory computer-readable storage media and logic; [0003]: processors): 
receive a plurality of images captured by the plurality of customer recognition cameras (McDonald, [0031]: camera captures users in store; [0041]: camera capture images of user activity); 
performing customer recognition techniques on at least one of the plurality of images using customer logic (McDonald, [0031]: perform image and facial recognition of user on images using models; [0032]: user image; [0033]: process 
process the plurality of images captured by the inventory cameras using inventory logic (McDonald, [0023]: images of products removed from shelf (still or video) are identified and processed using the computer-vision models; [0041]: capture images for use with product identification; [0042]: computer-vision modeling logic; [0053]: identify objects in images); 
determine the location of a plurality of customers within a pre-determined area (McDonald, [0031]: track users in the store and facial recognition; [0034]: user’s location in store; [0093]: predetermined shelf schema and items selected by users);
generate customer probability data based on the customer location determination (McDonald, [0071]: probability based on user actions; [0033]: prediction represented by probability; [0034]: user’s location associated with prediction; [0083]: predict based on video frames of user transaction);  
receive a plurality of images captured by the plurality of inventory cameras (McDonald, [0003]: cameras capture images of products involved in transaction; [0017]: receive images of product); 
perform inventory detection techniques on the image on at least one of the plurality of images; determine the location of a plurality of inventory products within the pre-determined area (McDonald, [0073]: identify inventory location from images of video; [0093]: predetermined shelf schema; [0041]: detect item location and number from captured images of inventory); 
generate inventory probability data based on the inventory location determination (McDonald, [0033]: probability of product identification; [0034]; the user's location in the store and the shelf from which an object was removed can be used for confidence level associated with a prediction). 
receiving a plurality of signals from the plurality of proximity sensors; generating proximity data based on the received plurality of signals (McDonald, [0039]: sensors detect activity of users location near bodega as well as products; [0078]: cameras or other sensors for product identification and connecting activity throughout the store to a specific transaction and/or tracking a user's location); 
utilizing the proximity data in addition to customer probability data and inventory probability data to generate selection data (McDonald, [0033]: probability of product identification of product that user selected and product that user removed from shelf is added to the new record; [0034]: prediction is based on the user's location in the store and the shelf from which an object was removed; [0039]);
supplement the inventory logic with the customer logic to make a selection determination ([0033]: additional information may be used to improve on the accuracy of these predictions of records of product identification of item user removed from shelf; [0034]: prediction of item user removed based on information such as user’s location compared to shelf where object was removed, user’s previous transactions or items in user’s cart;  [0042] and [0045]: logic and models; [0036]: itemized receipt created once the products selected by the user have been confirmed; [0031]; and [0035]);
determine a quantity level with respect to the inventory products (McDonald, [0038]:  tracks the current inventory of each bodega and the products that go in and out of it; [0041]: live inventory view by which the number of items on each shelf, and any changes (e.g., in the numbers of items) can be detected; [0091]: determine which bodegas need items (e.g. the inventory might indicate that there should be 10 units of a particular item with a restock threshold of 3); 
McDonald teaches a predetermined inventory threshold and logic (McDonald, [0091]: restock threshold of 3 and ship more items if below threshold; [0045]), however McDonald does not explicitly teach:
utilize inventory supply logic to: store and retrieve one or more predetermined inventory thresholds to compare with the determined quantity level; 
wherein an alert is generated if a pre-determined inventory threshold has been met.
However, Nemati teaches that it is known to include:
utilize inventory supply logic to: store and retrieve one or more predetermined inventory thresholds to compare with the determined quantity level (Nemati, [0017]: using the real-time depletion rate for the product and the current (most recent) shelf inventory, the server can calculate when the shelf inventory is going to reach the emptiness threshold when restocking needs to occur; [0029-0030]: emptiness threshold based on patterns of information stored in database and accessed in real-time; [0022]: compare current state of shelf to an empty shelf; [0028]: An empty/full percentage may also be determined by comparing the current image of the shelf with an empty shelf and forecast when an emptiness 
wherein an alert is generated if a pre-determined inventory threshold has been met (Nemati, [0037]: generate an alert for restocking the item based on when the emptiness threshold is determined to be reached; [0064]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McDonald with Nemati to include the aforementioned limitations since such a modification would be predictable. Specifically, McDonald would continue to teach a predetermined inventory threshold and quantity level except that now an alert is generated if a predetermined inventory threshold has been met and storing and retrieving one or more predetermined inventory thresholds to compare with the determined quantity level according to the teachings of Nemati. This is a predictable result of the combination. (Nemati, [0015]).






Regarding claim 2 and 12
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, wherein the generated selection data corresponds to the removal of a plurality of inventory products from the at least one shelf (McDonald, [0031]: track and identify product removal from shelf; [0033]: the user walks through the aisles and removes items from the shelves, the products identified as being removed from the shelves from images are added to the record; [0034]: the shelf from which a product was removed; [0039]: capture still images of an item as it is being removed). 


Regarding claim 3 and 13
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, wherein the frictionless shopping system further comprises: a customer data store, wherein the customer data store comprises customer account data; and wherein the customer recognition techniques further include matching at least one customer to customer account data associated with the customer (McDonald: [0042]: data store with user and transaction data; [0004] and [0080]: biometric identification of user; [0031-0032]: identify user based on stored biometric data and user identity is tied to bank account).  


Regarding claims 4 and 14
The combination of McDonald and Nemati teaches the frictionless shopping of claim 1, wherein the frictionless shopping system further comprises: an inventory data store, wherein the inventory data store comprises inventory price data and inventory location data (McDonald, [0021]: product location; [0033]: product identification by model; [0042]: data store include transaction data and model; [0089]: pricing model for inventory; [0093]: price display and predetermined shelf schema; [0034]; the user's location in the store and the shelf from which an object was removed).


Regarding claims 5 and 15
The combination of McDonald and Nemati teaches the frictionless shopping of claim 3, wherein the customer data store further comprises payment information; and in response to a pre-determined rule associated with a sale of a plurality of inventory products, the logic further processes a payment by utilizing: customer account data; and inventory price data (McDonald, [0017]: charge user that grasped product with hands the transaction amount for product; [0031]: user bank account; [0032]: user payment information; [0036]: user is charged using payment information upon leaving store; [0089] and [0093]: product price ).
  


Regarding claims 7 and 17
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, wherein the customer recognition techniques include at least one of: skeletal recognition or hand tracking (McDonald, [0072]: track hands of user; [0003] and [0007]: identify hand reaching product in image; [0055]: tracking of hands and faces in video; [0041]: camera(s) capture images of a user's hand entering the bodega, an object being removed from the bodega). 
 


Regarding claim 19
The combination of McDonald and Nemati teaches the computerized method of claim 11, wherein the intelligent shelving units further comprises a network interface; wherein the network interface is configured to: connect to mobile computing devices; and receive mobile computing device data (McDonald, [0031]: identify user and receive data from mobile device; [0032]: mobile device and automated retail service app receives user biometric and payment information; [0033]: probability of product identification; [0034]; the user's location in the store and the shelf from which an object was removed is associated with a prediction; [0041]: network interface;  [0079-0080]: initiate transaction for product via mobile device and facial recognition).  


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald and Nemati as applied to claim 1 above, and further in view of Reid (Pub. No.: US 2015/0039458 A1, hereinafter “Reid”).

Regarding claims 8 and 18
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, except for:
wherein the customer recognition techniques further includes generating data associated with a representation of a three- dimensional model of the plurality of customers within a shopping area.
However, Reid teaches that it is known to include:
wherein the customer recognition techniques further includes generating data associated with a representation of a three-dimensional model of the plurality of customers within a shopping area (Reid, [0045]: recognition of faces and items; [0046]: images of faces of shoppers; [0047]: 3D modeling using images; [0103]: recognition training includes representing a person or item in three dimensions followed by electronically modeling the person or item; [0104]: map 3D geometry of store, shelves, items; FIG.4, [0105]: customer recognition in store).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McDonald and Nemati with Reid to include the aforementioned limitations since such a modification would be predictable. McDonald and Nemati would continue to teach generating data associated with customers in a shopping area except that now generating data associated with a three-dimensional .  
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference U on PTO-892.                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684